            Case 2:19-cv-02406-TLN-CKD Document 12 Filed 11/23/20 Page 1 of 2


 1                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 2

 3
     UNITED STATES OF AMERICA,
 4
               Plaintiff.
 5
                                                           Case No. 2:19-cv-02406-TLN-CKD
 6
               v.                                          ORDER APPROVING LEVY ON
 7
                                                           PRINCIPAL RESIDENCE
 8
     ROBERT E. O’NEAL,
 9
               Defendant.
10

11
            On January 15, 2020, the Court issued an Order to Show Cause, notifying Robert E.
12
     O’Neal (“O’Neal”) that the United States had petitioned the Court for an order allowing the
13

14   Internal Revenue Service to levy on the real property located at 313 Peach Place, Winters,

15   California 95694 (the “Property”). ECF No. 6. The United States sought this Order to Show
16   Cause to sell O’Neal’s interest in the Property to satisfy all or part of his unpaid federal tax
17
     liability. The Order to Show Cause instructed O’Neal to file a written objection to the United
18
     States’ petition within twenty-five (25) days of the date of the Order to Show Cause.
19
            The record reflects that the United States served its petition on O’Neal along with the
20

21   Order to Show Cause on January 17, 2020. ECF No. 7. No written objection has been filed.

22   Accordingly, the Court GRANTS the United States’ petition. ECF No. 1. The Internal Revenue

23   Service may levy on O’Neal’s interest in the Property to satisfy all or part of his unpaid federal
24   tax liability. This may be executed by any authorized officer of the IRS.
25
            IT IS SO ORDERED.
26
27                                                     1
     Proposed Order Approving Levy
28   On Principal Residence
     (Case No. 2:19-cv-02406-TLN-CKD)
25
           Case 2:19-cv-02406-TLN-CKD Document 12 Filed 11/23/20 Page 2 of 2


 1
 1
 2
 2   Dated this 19th day of November, 2020.
 3
 3
 4
 4
 5
 5
 6                                                     Troy L. Nunley
 6                                                     United States District Judge
 7
 7
 8
 8
 9
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27                                            2
27   Proposed Order Approving Levy
28   On Principal Residence
28
     (Case No. 2:19-cv-02406-TLN-CKD)
25
25
